DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 36 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed (2020/0170885).
Regarding claim 36, Ahmed teaches a method comprising: 
positioning a pill on a portion of a first housing 106 of a pill splitter, with the pill being positioned above a first blade 112 of the pill splitter that is secured to the first housing; and 
moving a pill positioner (135, 137) of a positioning mechanism of the pill splitter relative to the portion of the first housing to position the pill in a set position; and 
with the pill positioned on the portion of the first housing in the set position, manually pushing a second housing 103 of the pill splitter downward toward a bottom of the first housing from an open position toward a closed position in which one or both of the second housing and the first housing comprise one or more surfaces that define a pill container space that contains the pill, with a second blade 109 being secured to the second housing, and with the pushing of the second housing downward toward the closed position splitting the pill by bringing the second blade toward the first blade with both a cutting edge of the second blade and a cutting edge of the first blade cutting into the pill; 
wherein the pushing of the second housing downward comprises sliding the second housing along the first housing in a first linear direction, the moving of the pill positioner comprising moving the pill positioner in a second direction that is different from the linear first direction (it is noted that the sliding movement of the second housing  is in a vertical direction and the movement of the pill positioner (135, 137) is in an arcuate direction).
See Figs. 1, 6, and 8.
Allowable Subject Matter
Claims 1, 3-5, 7-8, 10-12, and 23-35 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. Claim 1 and its dependent claims are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724